In re Louisiana Pub. Serv. Comm; — Defendants), applying for supervisory and/or remedial writs to Dissolve Preliminary Injunction; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 333273.
Application denied.
The motion for expedited oral argument on the merits is granted. The case will be heard during the week of September 9, 1991. Otherwise denied.
CALOGERO, C.J., and DENNIS, J., would grant relator’s motion for oral argument and alternatively set the SCB appeal on its merits within two weeks of this date.